           CASE 0:20-cv-01379-NEB-TNL Doc. 9 Filed 08/13/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 DEBRA LANDWEHR,                                         CIVIL NO. 20-CV-1379 (NEB/TNL)

                          PLAINTIFF,

 V.                                                         PRETRIAL SCHEDULING
                                                                   ORDER
 CAPITAL ONE BANK (USA), N.A.,

                          DEFENDANT.




       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of this
Court, and in order to secure the just, speedy, and less expensive determination of this action, the
following schedule shall govern these proceedings. This schedule may be modified only upon
formal motion and a showing of good cause as required by D. Minn. LR 16.3.

      1. Fact Discovery

            a. All pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) shall be
               completed on or before September 1, 2020.

            b. Fact discovery shall be commenced in time to be completed on or before April 1,
               2021.

            c. No more than 25 Interrogatories, counted in accordance with Fed. R. Civ. P. 33(a),
               shall be served by any party.

            d. No more than 25 Document Requests shall be served by any party.

            e. No more than 25 Requests for Admissions shall be served by any party.

            f. No more than two depositions, excluding expert witness depositions, shall be taken
               by any party.

            g. At this time, the Parties agree that a protective order is not necessary; however, if a
               protective order should be necessary, the parties shall jointly submit a proposed
               order. The sealing of entire pleadings, memoranda of law, exhibits, and the like is
               strongly discouraged. No document shall be filed under seal unless such document
               or information therein is genuinely confidential and/or there are compelling reasons
               to do so. Any party seeking to file a document under seal shall specifically review


                                                  1
     CASE 0:20-cv-01379-NEB-TNL Doc. 9 Filed 08/13/20 Page 2 of 5




          each document and the information therein to limit sealing only to the extent
          necessary. If a party files a document containing confidential information with the
          Court, it shall do so in compliance with the Electronic Case Filing Procedures for
          the District of Minnesota and Local Rule 5.6. Any joint motion made pursuant
          to Local Rule 5.6 before United States Magistrate Judge Tony N. Leung shall
          conform to Exhibit A attached hereto. Counsel shall provide the Court with two
          courtesy copies of the unredacted documents with the redacted information
          highlighted in yellow.

      h. Any party claiming privilege or protection of trial-preparation materials shall serve
         on the party seeking discovery a privilege log that complies with the requirements
         in Fed. R. Civ. P. 26(b)(5).

2. ESI Discovery Plan

      a. The parties shall preserve all electronic documents that bear on any claims,
         defenses, or the subject matter of the lawsuit.

3. Expert Discovery

          [Section intentionally deleted.]

4. Non-Dispositive Motions

      a. Non-dispositive motions may be scheduled for hearing by calling the Court’s
         Judicial Assistant and Calendar Clerk, Holly McLelland, at 612-664-5470.

      b. All motions which seek to amend the pleadings, including without limitation, a
         motion for leave to amend to add parties must be served on or before January 15,
         2020.

      c. Motions for leave to amend to add punitive damage claims must be served and filed
         on or before January 15, 2020.

      d. Except as to non-dispositive motion deadlines specifically set forth elsewhere in
         this Order, all non-dispositive motions and supporting documents, including those
         which relate to discovery, shall be served and filed on or before April 1, 2021.

      e. All non-dispositive motions and supporting documents which relate to expert
         discovery shall be filed and served on or before N/A.

      f. Prior to scheduling any non-dispositive motion, parties are strongly encouraged to
         consider whether the motion, including motions relating to discovery and
         scheduling, can be informally resolved through telephone conference with the
         Magistrate Judge. All non-dispositive motions shall be scheduled, filed and served




                                             2
     CASE 0:20-cv-01379-NEB-TNL Doc. 9 Filed 08/13/20 Page 3 of 5




          in compliance with the Electronic Case Filing Procedures for the District of
          Minnesota and in compliance with D. Minn. LR 7.1 and 37.1.

      g. At the Rule 16 Scheduling Conference, the Court advised the parties that it is
         willing to resolve non-dispositive disputes between the parties on an informal basis
         via a telephone conference. However, before the Court will agree to proceed with
         this informal resolution mechanism, the "meet and confer" required by Fed. R. Civ.
         P. 37(a)(1) and D. Minn. LR 37.1 must have taken place, and all parties to the
         dispute must agree to use this informal resolution process as the very nature of the
         process is such that the parties are giving up rights they would otherwise have (e.g.,
         the dispute is heard over the phone; there is no recording or transcript of the phone
         conversation; no briefs, declarations or sworn affidavits are filed). If the parties do
         agree to use this informal resolution process, one of the parties shall contact
         Magistrate Judge Leung’s chambers to schedule the conference. The parties shall
         submit short letters prior to the conference to set forth their respective positions.
         The requesting party shall submit its letter 7 days prior to the conference; the
         responding party shall submit its letter 4 days prior to the conference. The Court
         will read the written submissions of the parties before the phone conference, hear
         arguments of counsel at the conference, and if no one changes their decision during
         the phone conference regarding their willingness to participate in this informal
         resolution process, the Court will issue its decision at the conclusion of the phone
         conference or shortly after the conference. Depending on the nature of the dispute,
         the Court may or may not issue a written order. If there is no agreement to resolve
         a dispute through this informal resolution process, then the dispute must be
         presented to the Court via formal motion and hearing.

5. Dispositive Motions

      a. All dispositive motions shall be filed by the moving party on or before June 1, 2021.

      b. All dispositive motions shall be scheduled, filed and served in compliance with the
         Electronic Case Filing Procedures for the District of Minnesota and in compliance
         with Local Rule 7.1. Counsel shall schedule the hearing by calling Kristine
         Wegner, Judge Brasel’s Courtroom Deputy, at 651-848-1530.

      c. When a motion, response or reply brief is filed on ECF, two paper courtesy copies
         of the pleadings and all supporting documents shall be mailed or delivered to
         Kristine Wegner, Courtroom Deputy, at the same time as the documents are posted
         on ECF. If the moving papers are more than one inch combined, the papers should
         be provided in a tabbed, three-ring notebook.

6. Status & Settlement Conferences

      a. On or shortly before October 14, 2020, December 16, 2020, February 17, 2021,
         counsel for each party shall submit three CONFIDENTIAL letters to the Court
         setting forth with reasonable specificity the status of the case; the relative strengths
         and weaknesses of each party’s position; an update of efforts toward settlement; the


                                            3
         CASE 0:20-cv-01379-NEB-TNL Doc. 9 Filed 08/13/20 Page 4 of 5




              last settlement positions of the parties; whether a settlement conference with a
              private mediator or the court would be productive; and a litigation budget. Each
              letter shall not exceed three pages. On or shortly before the date each such letter is
              due, counsel for the parties shall meet and confer to discuss the status of the case
              and discuss settlement.

          b. A final settlement conference shall be scheduled by the Court on a later date when
             needed.

   7. Trial

          a. This case shall be ready for a Jury trial on October 1, 2021.

          b. Anticipated length of trial is 2-3 days.

   8. Prior Orders and Remedies

          a. All prior consistent orders remain in full force and effect.

          b. Failure to comply with any provision of this Order or any other prior consistent
             Order shall subject the non-complying party, non-complying counsel and/or the
             party such counsel represents to any and all appropriate remedies, sanctions and the
             like, including without limitation: assessment of costs, fines and attorneys’ fees and
             disbursements; waiver of rights to object; exclusion or limitation of witnesses,
             testimony, exhibits and other evidence; striking of pleadings; complete or partial
             dismissal with prejudice; entry of whole or partial default judgment; and/or any
             other relief that this Court may from time to time deem appropriate.


      IT IS SO ORDERED.



Dated: August 13, 2020                               s/Tony N. Leung
                                                     Magistrate Judge Tony N. Leung
                                                     United States District Court
                                                     District of Minnesota

                                                     Landwehr v. Capital One Bank (USA), N.A.
                                                     20-cv-1379 NEB/TNL




                                                4
CASE 0:20-cv-01379-NEB-TNL Doc. 9 Filed 08/13/20 Page 5 of 5
